Allowable Subject Matter


	The following notice of allowance is in response to the amendment received on October 18, 2021.

	Examiner’s statement of reasons for allowance for Claims 1-13 and 15-18 are stated below.

The following is an examiner's statement of reasons for allowance: See Applicant's arguments filed on October 18, 2021 to the independent claims. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Regarding independent Claims 1 and 15; the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior art that teaches: “receiving a first electronic signature on the document from the first signatory; receiving a selection from the first signatory of at least a second signatory to sign the document as a witness; verifying an identity of the second signatory by receiving data from the second signatory electronically; providing the document to the second signatory via a second secure link; receiving a second electronic signature from the second signatory; verifying that the first electronic signature and the second electronic signature meet legal requirements for the estate planning; providing a completed document, including the first signature and the second signature; and notifying the first signatory and the second signatory that the completed document is completed” in combination with the other limitations of the independent claims.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING HON whose telephone number is (571)270-5245.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on 571-270-3717.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MING Y HON/Primary Examiner, Art Unit 2666